Crew III, J.P., Spain, Carpinello, Mugglin and Kane, JJ.,
concur. Ordered that respondent is found guilty of the professional misconduct charged and specified in the petition; and it is further ordered that respondent’s current suspension from practice is extended for a period of two years, effective May 27, 2002, and until further order of this Court; and it is further ordered that respondent, for the period of his suspension, is commanded to continue to desist and refrain from the practice of law in any form, either as principal or as agent, clerk or employee of another; he is forbidden to appear as an attorney or counselor-at-law before any court, judge, justice, board, commission or other public authority, or to give to another any opinion as to the law or its application, or any advice in relation thereto; and it is further ordered that respondent shall comply with the provisions of this Court’s rules regulating the conduct of suspended attorneys (see 22 NYCRR 806.9).